Citation Nr: 1726133	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-41 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea and restless less syndrome, to include as secondary to service-connected anxiety disorder or sinusitis/allergic rhinitis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

In September 2016, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In February 2017, the Veteran submitted a notice of disagreement (NOD) with respect to the January 2017 rating decision that denied increased ratings for neuritis of the right foot, neuritis of the left foot, temporomandibular joint dysfunction, headaches, and lumbar spine strain.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the Agency of Original Jurisdiction (AOJ) has acknowledged the NOD, is continuing to develop the claims and will issue the Veteran a Statement of the Case (SOC) if any of the claims are not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case. Therefore, these claims remain under the jurisdiction of the AOJ at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim on appeal is warranted.

The Veteran's service treatment records include an August 2009 report noting that the Veteran complained of sleep disturbances and snoring without restful sleep.  He was assessed with a sleep disorder, but it was unclear if this was due to restless leg syndrome or obstructive sleep apnea.  

An August 2009 report of medical history reflects that the Veteran endorsed greater anxiety and difficulty sleeping since his deployment to Afghanistan.  He reported that he would be seeking VA disability benefits for sleep apnea.  It was noted that the Veteran was referred to the sleep clinic.

Following service, assessment of sleep disturbances is continued to be noted in National Naval Medical Center treatment records dated in 2010.

The Veteran was afforded a VA examination in November 2012.  At that time, the Veteran reported that he was seen around 2008 at the National Naval Medical Clinic with oral-facial pain and was referred for sleep study because he reported that he did not feel refreshed in the morning.  Sleep study was not done during service because he ran out of time prior to retirement.  He stated that his wife had noticed snoring and apnea episodes for the previous 9 years.  Additionally, he kicked his legs while asleep.  

The examiner noted that the Veteran was not diagnosed with, nor had ever been diagnosed with sleep apnea.   The examiner indicated that the VA medical center sleep clinic tried to call the Veteran several times to set up a sleep study, but he did not return the calls.

VA treatment records reflect that the Veteran underwent sleep study in December 2012, at which times mild obstructive sleep apnea and period limb movement disorder were assessed.  

During the Veteran's September 2016 DRO hearing, he reported sleep difficulties associated with apnea as well as a postnasal drip.  He indicated that, during service, he woke up tired and not rested.  He was told that he should be evaluated for sleep apnea; however, he did not undergo evaluation before retirement due to other circumstances and service in Afghanistan.  The Veteran noted that he first began experiencing these symptoms in approximately 2005, and that the symptoms continued following service until his diagnosis in 2012.

The record reflects that the Veteran has been diagnosed with obstructive sleep apnea and periodic limb movement, and while he was afforded an examination in 2012, no opinion was offered as to the etiology of this disability given that it was not diagnosed at the time.

This evidence raises the question of whether the Veteran's sleep apnea had its onset in service given the complaints noted therein.  In addition, the evidence raises a question as to whether the disability is secondary to his service-connected anxiety disorder or sinusitis/allergic rhinitis, with notation of sleep disturbances related to anxiety or postnasal drip.  The Board, therefore, must consider these theories of entitlement as part of the appeal. See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and are part of the same claim).

For the foregoing reasons, the Board believes that a medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the service-connection claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including any records of VA treatment.

2.  Refer the electronic claims file to an appropriate medical professional for opinion pertaining to the claimed sleep apnea and restless leg syndrome. The entire claims file must be made available to the designated examiner. If additional examination is deemed necessary, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed sleep apnea with restless leg syndrome:

(1) had its onset in service or is otherwise medically related to service; or

(2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include anxiety disorder and sinusitis/allergic rhinitis. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to consider and address the Veteran's sleep complaints noted in service and referral to the sleep clinic.  The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The AOJ also should undertake any other development it determines to be warranted.

 4. Then, the claim on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






